DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s arguments, see pages 2 and 3, filed 07/19/2021, with respect to the rejections of claims 1 and 3-21 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Chae (USPG Pub No. 2015/0277083) and Huang (USPG Pub No. 2019/0041615).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1, 6-10, 12, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (USPG Pub No. 2015/0277083) in view of Huang (USPG Pub No. 2019/0041615).
Regarding claim 1, Chae discloses an imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1) having a meniscus shape, the meniscus shape having a shape that is positioned near an optical axis and includes a convex surface that faces the object side (see Figs. 13, 15, Table 1); a second lens (L2) including a convex surface that faces, near the optical axis, the object side, and having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); a third lens (L3) having, near the optical axis, negative refractive power (see Figs. 13, 15, Table 1); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); and a seventh lens (L7) having, near the optical axis, negative refractive power, and including a lens surface, the lens surface being positioned on the image plane side and having an aspherical shape that has an inflection point (see Figs. 13, 15, Table 1), wherein a following conditional expression is satisfied: where f is a focal length of a lens system as a whole, and f1 is a focal length of the first lens, and wherein the seventh lens is the only lens that is directly adjacent to an image plane of the image plane side (see Figs. 13, 15, Table 1). Chae discloses the claimed invention, but does not specify 0.008<f/f1<0.23......(1). In the same field of endeavor, Huang discloses 0.008<f/f1<0.23......(1) (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae with 0.008<f/f1<0.23......(1) of Huang for the purpose of providing improved imaging quality while minimizing the total track length of the lens (Paragraphs 4, 6). It 
Regarding claim 9, Chae further discloses wherein a following conditional expression is satisfied: vd(L1)>50......(10) where vd (L1) is Abbe number of the first lens to d line (see Fig. 15).
Regarding claim 10, Chae further discloses wherein following conditional expressions are satisfied: vd (L3)<35......(11) vd (L5)<35......(12) where vd (L3) is Abbe number of the third lens to d line, and vd (L5) is Abbe number of the fifth lens to the d line (see Fig. 15). 
Regarding claim 12, Chae discloses an imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1); a second lens (L2) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); a third lens (L3) having, near the optical axis, negative refractive power (see Figs. 13, 15, Table 1); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); and a seventh lens (L7) having, near the optical axis, negative refractive power, and including a lens surface, the lens surface being positioned on the image plane side and having an aspherical shape that has an inflection point (see Figs. 13, 15, Table 1), wherein a following conditional expression is satisfied: where f is a focal length of a lens system as a whole, and f1 is a focal length of the first lens, and wherein the seventh lens is the only lens that is directly adjacent to an image plane of the image plane side (see Figs. 13, 15, Table 1). Chae discloses the claimed invention, but does not specify 0.008<f/f1<0.23......(1). In the same field of endeavor, Huang discloses 0.008<f/f1<0.23......(1) (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chae with 0.008<f/f1<0.23......(1) of Huang for the 
Regarding claims 6 and 16, Chae further discloses wherein a following conditional expression is satisfied:0.3<f12/f<2.0......(7) where f is a focal length of a lens system as a whole, and f12 is a composite focal length of the first lens and the second lens (see Fig. 15).
Regarding claims 7 and 17, Chae further discloses wherein a following conditional expression is satisfied:-5<f3/f<-0.5......(8) where f is a focal length of a lens system as a whole, and f3 is a focal length of the third lens (see Fig. 15).  
Regarding claims 8 and 18, Chae further discloses wherein a following conditional expression is satisfied:0.023<T(L3)/f<0.15......(9)  where f is a focal length of a lens system as a whole, and T(L3) is a center thickness of the third lens (see Fig. 15).
Regarding claim 19, Chae discloses an imaging apparatus (100) provided with an imaging lens and an imaging device (90) that outputs an imaging signal corresponding to an optical image formed by the imaging lens (see Fig. 13, Paragraph 121), the imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1) having a meniscus shape, the meniscus shape having a shape that is positioned near an optical axis and includes a convex surface that faces the object side (see Figs. 13, 15, Table 1); a second lens (L2) including a convex surface that faces, near the optical axis, the object side, and having, positive refractive power near the optical axis (see Figs. 13, 15, Table 1); a third lens (L3) having, near the optical axis, negative refractive power (see Figs. 13, 15, Table 1); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); and a seventh lens (L7) having, near the optical 
Regarding claim 20, Chae discloses an imaging apparatus (100) provided with an imaging lens and an imaging device (90) that outputs an imaging signal corresponding to an optical image formed by the imaging lens (see Fig. 13, Paragraph 121), the imaging lens comprising (see Figs. 13, 15), in order from an object side toward an image plane side: a first lens (L1); a second lens (L2) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); a third lens (L3) having, near the optical axis, negative refractive power (see Figs. 13, 15, Table 1); a fourth lens (L4); a fifth lens (L5); a sixth lens (L6) having, near the optical axis, positive refractive power (see Figs. 13, 15, Table 1); and a seventh lens (L7) having, near the optical axis, negative refractive power, and including a lens surface, the lens surface being positioned on the image plane side and having an aspherical shape that has an 
Regarding claims 13 and 21, Chae further discloses wherein a following conditional expression is satisfied:0.3<R (L3R2)/f<5......(3) where R (L3R2) is radius of curvature of a lens surface, on the image plane side, of the third lens, and f is the focal length of the lens system as a whole (see Fig. 15).
Claim 3-5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (USPG Pub No. 2015/0277083) in view of Huang (USPG Pub No. 2019/0041615) as applied to claims 1 and 12 above, and further in view of Alon et al. (USP No. 8,611,030), hereinafter “Alon”.
Regarding claim 3, Chae discloses wherein following conditional expressions are satisfied: 0.3<R (L3R2)/f<5......(3) where R (L3R2) is radius of curvature of a lens surface, on the image plane side, of the third lens, and f is a focal length of a lens system as a whole (see Fig. 15). Chae and Huang disclose the claimed invention, but do not specify 0<θmax 
Regarding claims 4 and 14, Chae and Huang disclose the claimed invention, but do not specify wherein following conditional expressions are satisfied:-15<θmin (L6R1)< θmax(L6R1)<8......(4)-31<θmin (L6R2)< θmax (L6R2)<-5......(5) where θmax (L6R1) is a maximum value of a surface angle of a lens surface, on the  object side, of the sixth lens within a diameter of 30% of an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is "degree", θmin (L6R1) is a minimum value of the surface angle of the lens surface, on the object side, of the sixth lens within the 
Regarding claims 5 and 15, Chae and Huang disclose the claimed invention, but do not specify wherein a following conditional expression is satisfied:5< θmax (L3R2)<40......(6) where θmax (L3R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the third lens within an effective diameter where inclination of the  lens surface toward the image plane side is defined as positive, and where a unit is "degree". In the same field of endeavor, Alon discloses where θmax (L3R2) is a maximum value of a surface angle of a lens surface, on the image plane side, of the third lens within an effective diameter where inclination of the lens surface toward the image plane side is defined as positive, and where a unit is .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (USPG Pub No. 2015/0277083) in view of Huang (USPG Pub No. 2019/0041615) as applied to claim 1 above, and further in view of Jung (USPG Pub No. 2016/0025953).
Regarding claim 11, Chae discloses wherein following conditional expressions are satisfied: vd(L7)>50......(15), where vd (L4) is Abbe number of the fourth lens to d line, vd (L6) is Abbe number of the sixth lens to the d line, and vd (L7) is Abbe number of the seventh lens to the d line (see Fig. 15). Chae and Huang teach the imaging lens as is set forth above for claim 1, Huang further discloses vd (L4)>50......(13) (Table 9). It would have been obvious to provide the imaging lens of Chae with the teachings of Huang for at least the same reasons set forth above with respect to claim 1. Chae and Huang disclose the claimed invention, but do not specify vd (L6)>50......(14). In the same field of endeavor, Jung discloses vd (L6)>50......(14) (Tables 5, 9). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            11/17/2021